DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species A in the reply filed on 16 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In view of a lack of search burden, species A and B are rejoined.
Claims 1-34 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDSs that have been filed have been considered.

Related Art


Allowable Subject Matter
Claims 22 and 23 are allowed.
Claims 2, 5-12, 14-15, 18-21, 25-27, and 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	This set of claims recites specific mathematical and/or neural network algorithm manipulations of mass spectral data that are not taught or suggested in the prior art.

Claim Objection
Claim 3 is objected to because of the following informalities:
Claim 3 does not end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claims 1, 3-4, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. [Scientific Reports, volume 6, 26 August 2016, 10 pages; on IDS] in view of Wang et al. [PLoS Computational Biology, volume 13, article e1005324, 5 January 2017, 22 pages; on IDS].
Claim 1 is drawn to a computer implemented system for de novo sequencing of peptides from mass spectrometry data using neural networks.  The system comprises a processor and memory providing a plurality of layered nodes configured to form an 
Claim 24 is drawn to similar subject matter as claim 1, except claim 24 is drawn to a method rather than a system.
Claim 3 requires the use of a mass spectrometer to obtain the MS data.
Claim 4 requires the plurality of layered nodes to receive an image data or a vector data representing the mass spectrometry spectrum data as input, and output a probability measure vector.
The document of Tran et al. studies complete de novo assembly of monoclonal antibody sequences [title].  The abstract of Tran et al. teaches the use of the system ALPS to complete assembly of unknown protein sequences.  Figure 1 of Tran et al. illustrates the ALPS system for automated and complete de novo assembly of monoclonal antibody sequences.  The abstract of Tran et al. teaches building off of a 
However, Tran et al. does not teach the neural network and machine learning aspects of the claims.
The document of Wang et al. teaches accurate de novo prediction of protein contact map by ultra-deep learning model [title].  The abstract of Wang et al. teaches using neural networks with convolution layers to analyze protein structure.  Figure 1 of Wang et al. illustrates the structure of the deep learning system.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the de novo sequencing of Tran et al. by use of the deep learning of Wang et al. wherein the motivation would have been than deep learning is a more computationally intense and efficient technique for analysis of proteins than conventional technique with similar objectives [abstract and introduction of Wang et al.].  There would have been a reasonable expectation of success in combining Tran et al. and Wang et al. because the deep learning of Wang et al. is robust and generally applicable to protein structure and function- including the sequencing of Tran et al.

35 U.S.C. 103 Rejection #2:
s 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Wang et al. as applied to claims 1, 3-4, and 24 above, in further view of Wang et al. [US PGPUB 2017/0200066 A1].  The second document of Wang et al. is referred to as Wang et al. #2 throughout the remainder of this Office action.
Claims 13 and 28 are further limiting wherein the neural networks that analyze the mass spectral vector data comprise CNNs and RNNs.
Tran et al. and Wang et al. make obvious using deep learning to conduct de novo protein sequencing, as discussed above.
Tran et al. and Wang et al. do not teach CNNs and RNNs.
The document of Wang et al. #2 studies semantic natural language vector space [title].  Paragraph 33 of Wang et al. #2 teaches the use of CNNs and RNNs to assist in the analysis of vector space.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the de novo sequencing of Tran et al. and the deep learning of Wang et al. by use of the CNNs and RNNs of Wang et al. #2 wherein the motivation would have been that CNNs and RNNs give additional machine learning tools to identify sequences of characters.  There would have been a reasonable expectation of success in combining Tran et al., Wang et al., and Wang et al. #2 because the CNNs and RNNs are robust and generally applicable to sequences of characters- including the protein sequence of characters in Tran et al. and Wang et al.

35 U.S.C. 103 Rejection #3:
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Wang et al. in view of Wang et al. #2 as applied to claims 1, 3-4, 13, 24, and 28 above, in further view of Hochreiter et al. [Neural Computation, volume 9, 1997, pages 1735-1780; on IDS].  
Claims 16-17 are further limiting regarding LSTM.
Tran et al., Wang et al., and Wang et al. #2 make obvious using deep learning to conduct de novo protein sequencing using CNNs and RNNs, as discussed above.
Tran et al. and Wang et al. do not teach LSTM.
The document of Hochreiter et al. studies LSTM [title].  Figure 2 of Hochreiter et al. teaches the different layers of LSTM.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the de novo sequencing of Tran et al., the deep learning of Wang et al., and the CNNs and RNNs of Wang et al. #2 by use of the LSTM of Hochreiter et al. wherein the motivation would have been that LSTMs give additional machine learning tools to identify sequences of characters.  There would have been a reasonable expectation of success in combining Tran et al., Wang et al., Wang et al. #2, and Hochreiter et al. because the LSTMs are robust and generally applicable to sequences of characters- including the protein sequence of characters in Tran et al. and Wang et al.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	9 February 2022